Citation Nr: 0617660	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 25, 1973 to 
August 7, 1973.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The VA RO in Detroit, Michigan has 
jurisdiction of the appeal.  Transcripts (T) of the May 2004 
RO hearing and the September 2005 Board hearing have been 
associated with the claims file.  


FINDINGS OF FACT

1.  There is no competent evidence showing a current 
diagnosis of PTSD or associating a psychosis or panic 
disorder to the veteran's military service on any basis.

2.  There is no competent evidence showing that a preexisting 
grand mal seizure disorder increased in severity as a result 
of military service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, including PTSD was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).




2.  A seizure disorder clearly and unmistakably existed prior 
to service and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claims were filed after November 9, 2000, the 
effective date of the new law.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In July 2003 and August 2003 letters, the veteran was 
informed of the provisions of the VCAA and was advised to 
identify any evidence in support of the claims that had not 
been obtained.  Together the VCAA specific letters informed 
the veteran that VA would obtain pertinent federal records.  
The veteran was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran of the information and 
evidence necessary to substantiate the claims as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  A VCAA notice in this 
case was provided to the veteran prior to the initial AOJ 
adjudication of the claims and as a result the timing of the 
notice does comply with the express requirements of the law 
as discussed in Pelegrini.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA-specific letters had statement "Any or all of 
the following listed evidence will help us make our 
decision" that preceded an extensive list of the types of 
evidence, including lay evidence.  The Board concludes the 
presentation adequately represented the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided a single notice covering all 
content requirements adequately.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The content of the 
VCAA notice supports the conclusion that the claimant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Furthermore, as the Board is 
denying the claims for service connection so there is no 
potential prejudice in any deficiency in notice regarding the 
effective date and initial rating elements of a service 
connection claim.  The Board also notes that the notice of 
the rating decision and the statement of the case were 
thorough in presenting information the veteran needed to 
pursue his appeal.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and service medical 
records.  Attempts to locate private treatment records from 
1964 to 1973 which the veteran identified were not successful 
and the veteran indicated in November 2003 there would be no 
possibility to obtain them.  The veteran did not indicate 
that Social Security Administration (SSA) records were 
relevant to the claim either in correspondence or hearing 
testimony.  The RO did not obtain a medical 
examination/opinion in view of the record, concluding it was 
not necessary to decide the claim.  The duty to assist does 
not hold an examination is necessary where, as here, a 
veteran simply relates a disorder to military service and 
there is no competent medical opinion linking it to service 
or other competent evidence he suffered an event or injury in 
service that may be associated with symptoms being reported.  
See Duenas v. Principi, 18 Vet. App. 514, 519-20 (2004).  
Thus, the Board finds the development overall is adequate 
when read in its entirety and that it satisfied the 
obligations established in the VCAA.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant records.  VA's duty to assist the veteran in 
the development of the claims has been satisfied and the 
Board will turn to a discussion of the claims on the merits.


Analysis

Service connection may be established on a "direct" basis 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303, 3.304 (pertaining to requirements for "direct" 
service connection).  That an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain disease such as a psychosis may be presumed to have 
in incurred in or aggravated by service if manifest to the 
required degree during the applicable period.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. § 3.307, 3.309.  However, the 
veteran did not have the 90 days of continuous service to 
allow for the application of the liberal presumptive 
provisions.  He had less than two months of active service 
from June to August 1973.

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  

It is the obligation of VA to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government, with due consideration to 
the policy of the Department of Veterans Affairs to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
As with any piece of evidence, the credibility and weight to 
be attached to evidence is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board will point out that to establish service connection 
for PTSD the three elements necessary are: (1) a current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The claim 
fails since there is no diagnosis of PTSD.  The existence of 
a current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  On this 
critical element, the Board concludes the competent evidence 
is not in approximate balance in view of the repeated 
diagnosis of psychosis and panic disorder but showing no 
support for the diagnosis of PTSD, which is essential for VA 
compensation purposes.  Thus, the record does not warrant the 
application of the benefit of the doubt rule.  Nor did the 
veteran's hearing testimony indicate he had received a 
diagnosis of PTSD, although he elaborated on circumstances of 
basic training that he wrote about in earlier correspondence. 

With regard to a psychiatric disorder other than PTSD, the 
service medical records show the diagnosis of character and 
behavior disorder.  He gave a history of nervous trouble on 
the June 1973 medical examination for enlistment that the 
examiner described as situational anxiety.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Specifically, a lay person is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  

With regard to continuity of symptomatology, medical evidence 
is required to demonstrate a relationship between any present 
disability and the continuity of symptomatology unless such a 
relationship is one to which a lay person's observation is 
competent.  Lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  However, chronicity is not demonstrated 
when, as in this case, the sole evidentiary basis for the 
asserted continuous symptomatology is from the appellant and 
when "no" medical evidence indicated continuous 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 
(1999).  The initial reference to psychosis and panic attacks 
is several decades after service and the Vet Center history 
in January 2002 did not associate depression and anxiety 
manifestations to military service but referred to childhood 
and adult head injuries.  As stated previously, there is no 
necessity of a medical examination/opinion where, as here, a 
veteran simply relates a disorder to military service and 
there is no competent medical opinion linking it to service 
or other competent evidence he suffered an event or injury in 
service that may be associated with symptoms being reported.  
See Duenas, supra.

Turning to the claimed seizure disorder, every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Service connection may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  If a preexisting 
disorder is noted upon entry into service, service connection 
may be granted based on aggravation during service of that 
disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  In such 
a case, a presumption of aggravation arises where there is an 
increase of disability during service unless there is a 
specific finding that the increase is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)).  

History provided by the veteran of the preservice existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In this case there is no medical 
evidence noting a seizure disorder on the enlistment 
examination, given the examiner's normal neurologic clinical 
evaluation in June 1973 and the medical history of no 
epilepsy or head injury.  The presumption of sound condition 
concerning a seizure disorder does apply in this case because 
the presumption of soundness at entrance to service 
"attaches where there has been an induction examination in 
which the later complained-of disability was not detected."  
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); Crowe, 
7 Vet. App. at 245; Verdon v. Brown, 8 Vet. App. 529, 535 
(1996).  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(holding that the burden of proof was on the government to 
rebut the presumption of sound condition and stating that the 
burden of proof is a formidable one), and Miller v. West, 11 
Vet. App. 345, 348 (1998).  However, the record developed 
during military service showed grand mal epilepsy was 
diagnosed during hospitalization in February 1973.  This was 
approximately four months before military service and the 
record referred to blackouts since early in 1962 and an early 
childhood head injury.  Although in service he collapsed 
while running in mid July 1973, he had no complaint except 
slight dizziness and the examiner at that time noted no 
adequate history or laboratory documentation of a seizure 
disorder in "old medical records".  The VA Vet Center 
history elaborated on the head injury history prior to 
military service with seizure since the sixth grade, having 
severe headaches and blackouts and being placed on Dilantin 
at that time.  The examiner noted seizures were one of the 
psychological consequences s of head trauma.  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.  Thus, where the presumption of 
sound condition is rebutted, the veteran is not entitled to 
service-connected benefits because it has been shown that he 
was not sound at entrance and therefore that his disability 
pre-existed service.  His claim for service connection is 
based on aggravation rather than service incurrence with 
regard to the seizure disorder.  The Board observes that the 
records do not show the current diagnosis of a seizure 
disorder.  

The Board has considered all the evidence including the 
absence of evidence of such a disease in service and the 
amount of time that elapsed after service before such a 
disease was shown.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
preexisting condition was aggravated by military service); 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness). 

There is evidence of a lack of aggravation as the record 
establishes there was no increase in disability during 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991) 
("increase" in disability during service does not include 
temporary or intermittent flare-ups of a preexisting 
condition and such are not considered inservice aggravation).  
Although the veteran testified regarding his belief that he 
had a seizure during military service, the record clearly 
does not show that as it contains a clinical evaluation and a 
psychiatric evaluation that did not continue the diagnosis of 
a seizure disorder.  Lay testimony is not competent to prove 
a matter requiring medical expertise, such as a diagnosis or 
opinion as to medical causation. See Espiritu, supra.

In summary, the Board finds there is not an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, so as to warrant 
the application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The evidence does 
not support the claim either from the standpoint of 
aggravation of a preexisting disorder on inception of a 
seizure disorder and it is not in relative equipoise.  The 
fair preponderance of the evidence is against the claim, in 
which event the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for a psychiatric disorder, including PTSD 
is denied.

Service connection for a seizure disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


